DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 13 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,853,984 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	The terminal disclaimer filed on 13 July 2022 overcomes the non-statutory double patenting rejection applied in the previous Office Action.  Accordingly, no rejections remain and the instant application is considered allowable.

Allowable Subject Matter
Claims 2 - 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record fails to disclose or reasonably suggest a method for directing a media collection campaign, as required by the instant claim.  Specifically, the prior art of record fails to disclose at least the limitations:
authorizing one or more individuals each having a media capture device, as contributors to contribute media to the campaign based upon the one or more individuals and their respective media capture devices meeting one or more criteria;
setting up the campaign to begin for the one or more individuals and their respective media capture devices having met the one or more criteria based upon the meeting of the one or more criteria; and
creating, via the user interface of the computing device, a list of templates for desired media for collection through the campaign,
generating a notification indicating to the one or more individuals that the one or more individuals has been authorized to contribute to the campaign from the user interface.
While the prior art of record does disclose authorizing individuals to contribute to a shared image collection, the prior art of record fails to disclose the steps claimed to establish and connect to the campaign.  Accordingly, the claim is considered allowable.

Claims 9 and 16 are system and medium variants of claim 1 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698